                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION




STEVE J. PORKOLAB,

               Petitioner,

vs.                                     Case No. 3:18-cv-157-J-39JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner Steve J. Porkolab initiated this case by filing a

Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a

Person in State Custody (Petition) (Doc. 1) on January 8, 2018,

pursuant to the mailbox rule.       He challenges his state court

(Suwannee County) conviction for first degree murder and attempted

first degree murder.    Id. at 1.   Petitioner raises one ground in

the Petition: the plea was induced under assurances of parole

eligibility after serving twenty-five years, a fact that was proven

false after serving twenty-five years.        Id. at 5.   Respondents
filed   a   Response   (Response)    (Doc.     20). 1   Petitioner    filed    a

Rebuttal to the Respondents’ Answer (Reply) (Doc. 21).2              See Order

(Doc. 13).

                        II.     EVIDENTIARY HEARING

     It     is   Petitioner’s    burden   to   establish   a   need    for    an

evidentiary hearing.      See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).         The Court can "adequately assess

[Petitioner's] claim without further factual development," Turner

v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert. denied, 541

U.S. 1034 (2004).       Therefore, Petitioner is not entitled to an

evidentiary hearing.       Schriro v. Landrigan, 550 U.S. 465, 474

(2007).




1 The Court hereinafter refers to the Exhibits (Doc. 20) as "Ex."
Where provided, the page numbers referenced in this opinion are
the Bates stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the document will be referenced.
2With respect to the Petition, Response, and Reply, the Court will
reference the page numbers assigned by the electronic filing
system.

                                      2
                        III.   TIMELINESS

    Pursuant to the Antiterrorism and Effective Death Penalty Act

(AEDPA), there is a one-year period of limitation:

         (d)(1) A 1-year period of limitation shall apply to
    an application for a writ of habeas corpus by a person
    in custody pursuant to the judgment of a State court.
    The limitation period shall run from the latest of -

              (A) the date on which the judgment became
         final by the conclusion of direct review or
         the expiration of the time for seeking such
         review;

              (B) the date on which the impediment to
         filing an application created by State action
         in violation of the Constitution or laws of
         the United States is removed, if the applicant
         was prevented from filing by such State
         action;

              (C) the date on which the constitutional
         right asserted was initially recognized by the
         Supreme Court, if the right has been newly
         recognized by the Supreme Court and made
         retroactively    applicable   to   cases    on
         collateral review; or

              (D) the date on which the factual
         predicate of the claim or claims presented
         could have been discovered through the
         exercise of due diligence.

         (2) The time during which a properly filed
    application   for   State   post-conviction   or   other
    collateral review with respect to the pertinent judgment
    or claim is pending shall not be counted toward any
    period of limitation under this subsection.

28 U.S.C. § 2244(d).




                                3
     Respondents contend Petitioner has failed to comply with the

limitation   period   described     above.        Response   at   10-17.

Respondents assert Petitioner is not entitled to the extraordinary

remedy of equitable tolling.      Id. at 10-17.     Petitioner replies:

“[t]he premise of timeliness actually has no place in the decision

to issue the writ of habeas corpus.”    Reply at 5.     He contends any

failure to address his claim for relief on the merits would result

in a “manifest injustice.”   Id.

     Upon review, the Petition is untimely filed.        At first blush

it appears Petitioner's convictions became final in 1986, Response

at 1-2, prior to April 24, 1996, AEDPA's effective date; therefore,

he had one year, up until April 24, 1997, to file a timely federal

petition for writ of habeas corpus.    Wilcox v. Fla. Dep't of Corr.,

158 F.3d 1209, 1211 (11th Cir. 1998) (per curiam) (one-year from

date of enactment is adopted for convictions that became final

prior to the effective date of AEDPA); see Guenther v. Holt, 173

F.3d 1328, 1331 (11th Cir. 1999), cert. denied, 528 U.S. 1085

(2000).   Petitioner did not file his Rule 3.850 motion for post-

conviction relief until July 14, 2000,3 long after a year had

passed.   Ex. 2 at 1-10.   Therefore, the Rule 3.850 motion did not

serve to toll the limitations period.        See Tinker v. Moore, 255



3 Petitioner’s post-conviction counsel filed a Rule 3.850 motion
on Petitioner’s behalf. Ex. 2 at 1-10.

                                   4
F.3d 1331, 1334-35 (11th Cir. 2001) (holding that, even though

Florida law allows a prisoner two years to file a Rule 3.850

motion, the prisoner must file the motion within one year after

his   conviction   becomes     final    in    order    to    toll    the   one-year

limitation period), cert. denied, 534 U.S. 1144 (2002); Webster v.

Moore, 199 F.3d 1256, 1259 (11th Cir.) (per curiam) ("Under §

2244(d)(2), even 'properly filed' state court petitions must be

'pending' in order to toll the limitations period.                   A state court

petition    like   [Petitioner]'s       that     is    filed        following    the

expiration of the limitations period cannot toll that period

because there is no period remaining to be tolled."), cert. denied,

531 U.S. 991 (2000).

      However, there arguably is a new operative judgment in 2011

granting    Petitioner   jail    time       credit.         On    July    28,   2011,

Petitioner filed a Rule 3.800(a) motion in the trial court alleging

he had not been granted credit for time served in county jail.

Ex. 4.     The trial court, in an order filed September 12, 2011,

granted the motion and awarded Petitioner 361 days credit for time

served.      Ex.   5.    The    court       directed    the       clerk    to   amend

Petitioner’s sentence to award an additional 361 days of jail

credit on each count.        Id. at 2.         There is a document styled

“(Corrected) Judgment” attached.            Id. at 7-11.         In addition, there

is an entry dated September 13, 2011, entitled “Amended Special


                                        5
Provisions/Jail Credit.”     Ex. 6 at 7 (doc. 804).     The Amended

Special Provisions for counts 1 and 2 provide for 361 days as

credit for time incarcerated before imprisonment.     Ex. 7.

     Under Florida law, the granting of credit for time served is

a substantive change:

                 In Florida, a sentence that fails to give
            credit for time served is an illegal sentence.
            See State v. Mancino, 714 So.2d 429, 433 (Fla.
            1998) (stating that “a sentence that does not
            mandate credit for time served would be
            illegal since a trial court has no discretion
            to impose a sentence without crediting a
            defendant with time served”). When a sentence
            is substantively corrected, the defendant is,
            from that day forward, in custody on the
            corrected sentence, not on the original
            sentence.

Walker v. Sec., Dept. of Corrections, No. 1:12cv282-RH/GRJ, 2014

WL 2095370, at *1 (N.D. Fla. May 20, 2014).    Pursuant to Ferreira

v. Sec’y Dep’t of Corr., 494 F.3d 1286, 1292 (11th Cir. 2007)

("AEDPA's statute of limitations begins to run from the date both

the conviction and the sentence the petitioner is serving at the

time he files his application become final because judgment is

based on both the conviction and the sentence."), the judgment

according to AEDPA is the underlying conviction and most recent

sentence that authorizes the detention.    Therefore, Petitioner is

in custody on the September 12, 2011 order setting forth the legal

sentence.    See Mesa v. Jones, No. 17-23706-CIV, 2017 WL 5713932,



                                  6
at *3 (S.D. Fla. Oct. 17, 2017), (it matters not whether the trial

court labeled the document an amended judgment, order, or something

else;     it     is   a   judgment     under   Florida     law),    report    and

recommendation adopted by 2017 WL 5675256 (S.D. Fla. Nov. 27,

2017).    Thus, the altered sentence restarts the clock.

      Consequently, as no direct appeal was taken from the September

13, 2011 order awarding jail time credit, the order became final

thirty days later, on Thursday, October 13, 2011.                  Nevertheless,

the clock did not begin to run because previously, Petitioner, on

September 5, 2011, filed a Rule 3.800(a) motion.                 Ex. 8 at 1-18.

The trial court denied relief and rehearing, Ex. 10 at 1-3, 8.

Petitioner appealed, and the mandate issued on June 11, 2012.                 Ex.

11.

      The      limitation    period    began   running    the   following    day,

Tuesday, June 12, 2012. Twenty-nine days later, on July 11, 2012,

Petitioner filed another Rule 3.800(a) motion.                  Ex. 12 at 1-37.

The   trial      court    denied    relief.    Id.   at   40-42.      Petitioner

appealed, the 1st DCA affirmed, and the 1st DCA issued the mandate

on March 27, 2014.          Ex. 13; Ex. 14.     The limitation period began

running the next day, Friday, March 28, 2014, and ran for a period

of 102 days, until Petitioner filed another Rule 3.800(a) motion

on July 8, 2014.           Ex. 17 at 1-5.       The trial court denied the

motion.        Id. at 15-17.       Petitioner appealed to the 1st DCA, Ex.


                                         7
18, and the 1st DCA affirmed.         Ex. 19.   The mandate issued on

Friday, April 8, 2016.   Id.

     Although Petitioner, on April 18, 2016 filed a motion to

withdraw plea under Rule 3.170(l), Fla. R. Crim. P., Ex. 20 at 26-

34, the trial court found the motion untimely filed.4       Ex. 20 at

41-42.   This Court must defer to that ruling.        Jones v. Sec’y,

Fla. Dep’t of Corr., 906 F.3d 1339, 1350 (11th Cir. 2018), cert.

denied, 139 S. Ct. 1384 (2019).       As this motion was not “properly

filed” it does not serve to toll the limitation period under AEDPA.

See Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (when a state

petition is untimely under state law, that concludes the matter

for purposes of 28 U.S.C. § 2244(d)(2)).

     Thus, the limitation period therefore began to run on Monday,

April 11, 2016 (April 9, 2016 fell on a Saturday), and expired 234

days later, on Thursday, December 1, 2016.5        Petitioner did not

file his federal petition until January 8, 2018.




4 The court opined, even if it were to construe the motion as a
Rule 3.850 motion, it too would be considered to be untimely filed.
Ex. 20 at 41.

5 Petitioner’s 2017 letters written to the Chief Judge of the Third
Judicial Circuit were sent after the one-year period expired.
Therefore, they could not toll the limitation period. Ex. 23 at
1-3; Ex. 25;


                                  8
     Based on the history outlined above, the Petition filed in

2018 is untimely and due to be dismissed unless Petitioner can

establish equitable tolling of the statute of limitations is

warranted.   Damren v. Fla., 776 F.3d 816, 821 (11th Cir. 2015)

(per curiam), cert. denied, 137 S. Ct. 830 (2017).     In order to

be entitled to equitable tolling a petitioner is required to

demonstrate two criteria: (1) the diligent pursuit of his rights

and (2) some extraordinary circumstance that stood in his way and

that prevented timely filing.    Agnew v. Fla., No. 16-14451-CIV,

2017 WL 962489, at *5 (S.D. Fla. Feb. 1, 2017), report and

recommendation adopted by 2017 WL 962486 (S.D. Fla. Feb. 22, 2017).

Equitable tolling is an extraordinary remedy, employed in “rare

and exceptional circumstances and typically applied sparingly.”

Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017)

(quotations and citation omitted), cert. denied, 138 S. Ct. 1042

(2018).

     Petitioner must make a showing of extraordinary circumstances

that “are both beyond his control and unavoidable even        with

diligence,” a hurdle not easily surmounted.   Howell v. Crosby, 415

F.3d 1250, 1251 (11th Cir. 2005) (quotations and citation omitted),

cert. denied, 546 U.S. 1108 (2006).   It is a petitioner's burden

of persuasion, and Petitioner has not met this significant burden.

Of import, he has not pled "enough facts that, if true, would


                                9
justify an evidentiary hearing on the issue."     Lugo v. Sec'y, Fla.

Dep't of Corr., 750 F.3d 1198, 1209 (11th Cir. 2014) (quoting

Hutchinson v. Fla., 677 F.3d 1097, 1099 (11th Cir. 2012)), cert.

denied, 135 S. Ct. 1171 (2015).

     Indeed, Petitioner has not presented any justifiable reason

why the dictates of the one-year limitation period should not be

imposed upon him.      Petitioner claims he began to challenge his

sentence when he learned of his ineligibility for parole on count

2.6 Petition at 14.    He blames his tardiness in filing his federal

petition on the fact that he has no legal training, has limited

access to the prison law library, and depends on the assistance of

inmate law clerks who are undertrained and overwhelmed.       Id.

     A habeas petitioner’s lack of legal training and general

ignorance   of   the   law   are   not   extraordinary   circumstances

justifying equitable tolling.      Rivers v. United States, 416 F.3d

1319, 1323 (11th Cir. 2005) (per curiam) (procedural ignorance is

not an acceptable excuse); Perez v. Fla., 519 F. App’x 995, 997

(11th Cir. 2013) (per curiam) (lack of legal education is an




6 Petitioner does not provide a date of discovery. See Petition
at 14; Reply at 3. Also, he does not identify a particular event
that led to his discovery or explain what prevented him from
gaining knowledge as to parole eligibility at an earlier date.
Further, he does not claim some extraordinary circumstance beyond
his control and unavoidable even with due diligence prevented him
from making the discovery and filing a timely federal petition.

                                   10
insufficient excuse).          As expected of other litigants, pro se

litigants     “are    deemed   to    know    of    the   one-year      statute   of

limitations.”        Outler v. United States, 485 F.3d 1273, 1282 n.4

(11th Cir. 2007) (per curiam), cert. denied, 552 U.S. 1232 (2008).

Insofar as Petitioner argues he should be entitled to equitable

tolling due to restricted law library access and overburdened and

undertrained     inmate    law      clerks   in    the   prison      system,   such

circumstances are not extraordinary.               See Miller v. Fla., 307 F.

App’x 366, 368 (11th Cir. 2009) (per curiam) (affirming a dismissal

of a petition as untimely, finding “restricted access to a law

library, lock-downs, and solitary confinement” as well as lack of

education and inability to access legal assistance generally do

not qualify as circumstances warranting equitable tolling).

      Petitioner has failed to show an extraordinary circumstance,

and he has not met the burden of showing equitable tolling is

warranted.     The record demonstrates he had ample time to exhaust

state remedies and prepare and file a federal petition.                  The Court

is not persuaded Petitioner acted diligently.                   Legal precedence

teaches equitable tolling should be used sparingly, and in this

instance, Petitioner has failed to show he exercised due diligence.

Further, he has not identified some extraordinary circumstance

that stood in his way that prevented timely filing.                     Therefore,

the   Court   finds    Petitioner     has    not   shown   he   is    entitled   to


                                        11
extraordinary   relief.       As   such,   equitable       tolling    is   not

warranted.

     Petitioner,   in   his   Reply,     makes    a    claim   of    “manifest

injustice.”     Reply at 5.        He argues, “[t]here should be no

technicality or defense of ‘timeliness’ to prevent review and

correction of this obvious manifest injustice as [a] result of a

plea deal that was not fulfilled.”          Id.        He states he is not

parole eligible and will never be if the sentence for count 2

stands.   Id.

     Although, “[a]ctual innocence may provide a gateway for a §

2254 petitioner to obtain a decision on the merits for an otherwise

time-barred claim[,]”     Creel v. Daniels, No. 5:16-cv-00803-LSC-

JEO, 2018 WL 2187797, at *2 (N.D. Ala. Apr. 12, 2018), report and

recommendation adopted by No. 5:16cv00803-LSC-JEO, 2018 WL 2184543

(N.D. Ala. May 11, 2018) (citing McQuiggin v. Perkins, 569 U.S.

383, 392 (2013)), to invoke the fundamental miscarriage of justice

exception to AEDPA’s statute of limitations, a habeas petitioner

must make a credible showing of actual innocence with new reliable

evidence that was not presented at trial.             See Rozzelle v. Sec’y,

Fla. Dep’t of Corr., 672 F.3d 1000, 1011 (11th Cir.) (per curiam)

(finding the alleged exception for AEDPA untimeliness requires a

petitioner (1) to present “new reliable evidence . . . that was

not presented at trial,” . . .       and (2) to show “that it is more


                                    12
likely   than   not    that   no   reasonable   juror   would   have   found

petitioner guilty beyond a reasonable doubt” in light of the new

evidence) (citations omitted), cert. denied, 568 U.S. 914 (2012).

A petitioner is obliged to show “it is more likely than not that

no reasonable juror would have convicted him in the light of the

new evidence.”        McQuiggin, 569 U.S. at 399 (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995) (internal quotation marks omitted).

     Petitioner does not claim actual innocence, nor does he point

to any evidence demonstrating it is more likely than not that no

juror, acting reasonably, would have found him guilty beyond a

reasonable doubt in light of new evidence.              See McQuiggin, 569

U.S. at 395 (restricting the miscarriage of justice exception to

a severely confined category of cases in which new evidence shows

it is more likely than not that no reasonable juror would have

convicted the petitioner) (citation and quotation omitted).            Since

Petitioner does not claim actual innocence and has not presented

new evidence establishing his actual innocence, this proves fatal

to any gateway claim, assuming arguendo Petitioner is making some

attempt to make a gateway claim.

     Petitioner has not presented any justifiable reason why the

dictates of the one-year imitation period should not be imposed

upon him.   He has failed to demonstrate he is entitled to equitable

tolling.    He does not claim actual innocence and he has made no


                                      13
attempt to make a credible showing of actual innocence by offering

new   evidence   that   is   directly    probative    of   his   innocence.

Therefore, the Court will dismiss the Petition and the case with

prejudice pursuant to 28 U.S.C. ' 2244(d).

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.   The Petition for Writ of Habeas Corpus (Doc. 1) and the

case are DISMISSED with prejudice.

      2.   The Clerk shall enter judgment dismissing the Petition

with prejudice and dismissing the case with prejudice.

      3.   The Clerk shall close the case.

      4.   If Petitioner appeals the dismissal of the Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.   7   Because   this     Court   has   determined   that   a

certificate of appealability is not warranted, the Clerk shall




 7 This Court should issue a certificate of appealability only if
a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                   14
terminate from the pending motions report any motion to proceed on

appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 19th day of

March, 2019.




sa 3/10
c:
Steve J. Porkolab
Counsel of Record




                                        15
